Harold T. Garrity, J.
Defendant appeals from a conviction for violation of subdivision 24 of section 81 of the Vehicle and Traffic Law which requires motorists to come to a complete stop in overtaking or meeting a school bus which is discharging or receiving passengers, provided there are flashing red signals and appropriate signs indicating the special character of the bus.
There is sharp conflict in the testimony as to whether the school bus had actually come to a stop and whether the blinking rear signal lights were working. The trial court obviously determined the defendant’s guilt on the basis of the testimony of the bus driver and the police officer.
The only issue raised is whether defendant’s guilt was established beyond a reasonable doubt. The record does not warrant our concluding as a matter of law that the conviction was erroneous.
Judgment of conviction affirmed. Submit appropriate order.